[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ARTICULATION
On October 22, 1991, this court denied the defendant's Motion to Strike the First Count of the complaint, and on that same date, the defendant's Motion to Strike the Second Count.
The First Count is against a teacher at the New London High School, claiming that he was negligent in permitting a student in his classroom to be injured by another student. The defendant claims immunity under the Doctrine of Sovereign Immunity, citing the Superior Court case of Arvoy v. City of Stamford, et al, 2 CTLR 237 (September 17, 1990) and 2 CTLR 317 (1990). In that case the action was against members of the Board of Education and the Superintendent of Schools for injuries sustained by a student due to an assault on the school grounds. The court granted Summary Judgment in favor of all defendants.
In the instant case, the defendant is a teacher and the motion is to strike, not Summary Judgment. The allegations are broader than those alleged in Arvoy and would permit proof of facts which would establish that the defendant teacher failed to properly discharge ministerial functions. Tanzo v. New Haven,173 Conn. 203, 205 (1977); Evon v. Andrews, 211 Conn. 501, 505
(1989).
Since the allegations of negligence would permit proof of either ministerial duties or of one of the exceptions found in such cases as Ryszkiewicz v. New Britain, 193 Conn. 589, 593
(1984) and Shore v. Stonington, 187 Conn. 147, 156 (1982), the CT Page 726 defense of governmental immunity does not apply. The Motion to Strike the First Count is therefore denied.
Regarding the Second Count, the defendant claims if the First Count is stricken, the Second Count must fail. However, since the Motion to Strike the First Count is denied, the Motion to Strike the Second Count is also denied.
HURLEY, J.